EXAMINER'S AMENDMENT
1.  	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 	Authorization for this examiner's amendment was given in a telephone interview with Michael J. Bujold on 08/01/2022. 
Note- See New Set of Amended claims at the end of the action.
Allowable Subject Matter
2.	This office action is a response to preliminary amendments submitted on 08/26/2020 and subsequent examiner's amendment agreed on 08/01/2022.
Information Disclosure Statement
3.  	The information disclosure statement(s) (IDS) submitted on 08/26/2020 is in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
4.	Claims 10-12 and 14-18 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
6.	SCHWARZE et al. (US 20200070616 A1), BUMA (US 20070290473 A1; CN 101378919 B), JEON (KR 20150060258 A) and RAUMER et al. (DE 102004022767 A1) are the closest prior art disclosed.
However, regarding method claims 10 and its corresponding system apparatus claim 18, the prior arts disclosed above do not teach or fairly suggest alone or in combination “controlling the actuator (2) with a field-orientated regulator (20) as a function of input signals which include at least a target motor torque (21), and checking the control of the actuator (2) brought about by the field-orientated regulator (20) for plausibility independently of the field-orientated regulator (20), and accomplishing the plausibility check by defining, around the target motor torque (21), a tolerance band having an upper tolerance limit (27) and an lower tolerance limit (28), comparing the actual motor torque (22) to the target motor torque (21), and considering the target motor torque (21) as plausible when the actual motor torque (22) is both above the lower tolerance limit and below the upper tolerance limit”.
The closest arts found do not fairly suggest plausibility independently of the field-orientated regulator accomplishing the plausibility check by defining, around the target motor torque a tolerance band having an upper tolerance limit and a lower tolerance limit and then comparing the actual motor torque to the target motor torque by considering the target motor torque as plausible when the actual motor torque is both tolerance limits. Hence the claims as amended are considered novel. 

New Set of Amended claims (Examiner Amendment)
7.	The Claims have been amended as follow:

10. 	(Currently Amended) A method of operating an adjustable roll stabilizer (1) of a motor vehicle, the adjustable roll stabilizer (1) has an actuator (2) which is rotatable through a system angle (a) relative to a rotational axis (3) in order to twist two stabilizer sections (6a, 6b) connected thereto relative to one another, the two stabilizer sections (6a, 6b) are each a radial distance away from the rotation axis (3) and each is coupled to a wheel suspension (7a, 7b, 8a, 8b, 9a, 9b), the method comprising: 
controlling the actuator (2) with a field-orientated regulator (20) as a function of input signals which include at least a target motor torque (21), 
checking the control of the actuator (2) brought about by the field-orientated regulator (20) for plausibility independently of the field-orientated regulator (20), 
accomplishing the plausibility check by defining, around the target motor torque (21), a tolerance band having an upper tolerance limit (27) and an lower tolerance limit (28), 
comparing the actual motor torque (22) to the target motor torque (21), and 
considering the target motor torque (21) as plausible when the actual motor torque (22) is both above the lower tolerance limit and below the upper tolerance limit.

11. (Original) The method according to claim 10, further comprising basing the plausibility check substantially on a comparison of the target motor torque (21) with an actual motor torque (22).

12. (Original) The method according to claim 11, further comprising calculating the actual motor torque (22) from motor phase currents of the motor (4).

13. (Canceled).

14. (Currently Amended) The method according to claim 10, further comprising determining a width of the tolerance band from a deviation, permissible at a level of the motor vehicle, of a torque (MWa) applied by the adjustable roll stabilizer (1) which is expediently converted to a torque related to the motor.

15. (Original) The method according to claim 11, further comprising taking a time delay (29) into account when carrying out the comparison in a context of the plausibility check between the actual motor torque (22) and the target motor torque (21).

16. (Original) The method according to claim 10, further comprising specifying the target motor torque (21) by a position-rotational speed a regulator that is at least one of upstream from and superordinate relative to the field-orientated regulator.

17. (Original) The method according to claim 10, wherein the control of the actuator (2) comprises controlling a motor (4) associated with the actuator (2).

18. (Currently Amended) A roll stabilization system suitable for implementing a method operating an adjustable roll stabilizer (1) of a motor vehicle, the adjustable roll stabilizer (1) comprising an actuator (2) which is rotatable through a system angle (a) relative to a rotational axis (3) in order to twist two stabilizer sections (6a, 6b) connected thereto relative to one another, the two stabilizer sections (6a, 6b) are each a radial distance away from the rotation axis (3) and each is coupled to a wheel suspension (7a, 7b, 8a, 8b, 9a, 9b), the method including: 
controlling the actuator (2) with a field-orientated regulator (20) as a function of input signals which include at least a target motor torque (21), 
checking the control of the actuator (2) brought about by the field-orientated regulator (20) for plausibility independently of the field-orientated regulator (20), 
accomplishing the plausibility check by defining, around the target motor torque (21), a tolerance band having an upper tolerance limit (27) and an lower tolerance limit (28), 
comparing the actual motor torque (22) to the target motor torque (21), and 
considering the target motor torque (21) as plausible when the actual motor torque (22) is both above the lower tolerance limit and below the upper tolerance limit.

Conclusion
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846